USCA4 Appeal: 22-6314      Doc: 13         Filed: 10/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6314


        STEVEN LAMONTE STANLEY,

                             Petitioner - Appellant,

                      v.

        MR. R. HUDGINS, Warden,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. John Preston Bailey, District Judge. (1:19-cv-00152-JPB-JPM)


        Submitted: October 21, 2022                                   Decided: October 27, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Steven Lamonte Stanley, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6314         Doc: 13        Filed: 10/27/2022    Pg: 2 of 2




        PER CURIAM:

               Steven Lamonte Stanley, a federal prisoner, appeals the district court’s order

        denying relief on his 28 U.S.C. § 2241 petition in which he sought to challenge his

        conviction and sentence by way of the savings clause in 28 U.S.C. § 2255. Pursuant to

        § 2255(e), a prisoner may challenge his conviction and sentence in a traditional writ of

        habeas corpus under § 2241 if a § 2255 motion would be inadequate or ineffective to test

        the legality of his detention. Here, the district court correctly determined that Stanley may

        not challenge the validity of his conviction and sentence through a § 2241 petition, as the

        conduct for which he was convicted remains criminal, 1 In re Jones, 226 F.3d 328, 333-34

        (4th Cir. 2000), and he failed to identify a retroactive change in the substantive law

        affecting his sentence, 2 United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

        Accordingly, while we grant Stanley’s motion to amend his informal brief, we affirm the

        district court’s order. Stanley v. Hudgins, No. 1:19-cv-00152-JPB-JPM (N.D.W. Va. Feb.

        22, 2022). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




               1
                   See United States v. Runyon, 994 F.3d 192, 201 (4th Cir. 2021).
               2
                See Jones v. Zych, 812 F. App’x 115, 124 (4th Cir. 2020) (No. 15-7399) (argued
        but unpublished); United States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005).

                                                      2